Name: Commission Regulation (EEC) No 3364/89 of 9 November 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 89 Official Journal of the European Communities No L 327/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3364/89 of 9 November 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 3255/89 (4) ; Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3118/89 (4), in the period 1 to 7 November 1989 for the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5, 7, 8 , 9 and 10 of Annex I are replaced by those in Annex I hereto. 2 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 13 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6. 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . (J) OJ No L 188 , 1 . 7 . 19,89, p . 1 . O OJ No L 319, 1 . 11 . 1989, p . 1 . (5) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 300, 18 . 10 . 1989, p. 13 . No L 327/2 Official Journal of the European Communities 13 . 11 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr ' £ Irl Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1 000 Kg - 13,890 13,890 20,210 20,210 13,890 13,890 13,196 13,196 13,196 12,668 12,668 13,890 13,890 13,196 13,196 16,840 15,868 19,446 6,251 13,460 12,921 13,460 13,460 26,176 18,188 17,735 20,141 20,141 20,141 14,168 13,460 18,474 13,460 13,460 14,168 13,460 13,460 11-1 11-1 7285 7286 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 13 . 11 , 89 Official Journal of the European Communities No L 327/3 Positive Negative Table Additionalcode NotesCN code Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00  1 000 kg  12,921 14,168 13,460 13,460 13,460 18,474 12,921 22,802 14,168 13,460 15,279 13,460 13,460 13,460 18,474 21,113 13,460 12,921 22,802 17,735 12,921 12,921 14,168 14,168 14,168 13,460 13,460 14,168 13,460 13,460 13,460 14,168 13,460 14,168 13,460 13,460 13,460 10,418 4,167 24,725 18.474 23,489 17,551 20,454 23.475 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 / 11-1 11-1 7285 7286 11-5 7294 No L 327/4 Official Journal of the European Communities 13 . 11 . 89 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 0 C) 0 (') O O o OO 00 oo 00 00 00 00 00 00 00 00 00 o o 00 '  1 000 kg - 23,475 20,974 20,974 20,974 20,974 20,974 20,974 20,974 20,974 31,948 27,364 20,974 20,974 20,974 28.614 20,002 20,974 5,737 11,883 5,737 11,883 5,737 12,293 5,737 12,293 27,781 1,667 16,974 33,948 26,642 53,284 1,667 18,641 35.615 1,667 28,309 54,951 5,278 ¢ s - 23-9 7542 00 16,974 13 . 11 . 89 Official Journal of the European Communities No L 327/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 &gt; 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 OO 00 oo oo oo oo oo 00 oo oo o O oo oo 00 oo oo oo oo 00 00 oo oo oo o 0 oo oo oo oo oo 00 oo 00 oo oo 00 o o oo oo oo oo oo - - 1 000 kg - 33,948 26,642 53,284 5,278 22,252 39,226 5,278 31,920 58,562 10,418 16,974 33,948 26,642 53,284 10,418 27,392 44,366 10,418 37,060 63,702 1,667 16,974 33,948 26,642 53,284 1,667 18.641 35,615 1,667 28,309 54,951 5,278 16,974 33,948 26.642 \ 13 . 11 . 89No L 327/6 Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 00 00 ob 00 oo 00 00 0 0 00 00 00 00 00 00 00 oo 00 00 00 00 - 1 000 kg ­ 53,284 5,278 22,252 39,226 5,278 31,920 58,562 10,418 16,974 33,948 26,642 53,284 10,418 27,392 44,366 10,418 37,060 63,702 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1,677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 13 . 11 . 89 Official Journal of the European Communities No L 327/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France . Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 li 02-3 02-3 7039 7054 02-3 02-3 7039 7054 100 kg - 1,656 1,408 1,656 2,153 3,122 2,411 2,411 3,488 1,873 3,488 2,411 2,411 2,153 3,122 2,411 2,411 3,488 1,873 3,488 2,411 2,411 0,861 0,947 0,517 3,122 2,411 6,071 4,779 1,873 3,122 2,756 3,014 2,411 3,488 3,488 2,411 2,411 4,779 6,006 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 No L 327/ 8 Official Journal of the European Communities 13 . 11 . 89 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 02-3 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 O OO OO OO OO  100 kg ­ 6,071 3,122 3,122 3,014 5,059 4,047 3,444 2,756 2,411 2,799 3,122 5,274 3,229 2,411 4,413 3,014 3,122 5,274 3,014 2,411 4,413 3,014 2,411 4,413 3,014 2,411 2,906 2,325 2,411 1,938 1,442 2,799 2,906 1,442 - (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . ( J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 13 . 11 . 89 Official Journal of the European Communities No L 327/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg live weight - (') O ( l) O 8,245 8,245 8,245 8,245 8,245 100 kg net weight « 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 O o 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 15,666 15,666 15,666 15,666 12,533 12,533 18,800 18,800 12,533 21,438 13,935 13,935 2,230 2,230 11,148 3,484 3,484 17,418 11,148 17,418 17,418 3,484 17,418 21,438 17,418 12,533 17,893 17,893 17,893 17,893 10,719 7,173 7,173 O O (2) OO O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 327/ 10 Official Journal of the European Communities 13 . 11 . 89 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities No L 327/1113 . 11 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negauve Ireland Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bqurg Denmark Italy France Greece Portugal CN code DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23.51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,333 . 0,971 0,333  100 kg  1,446 2,352 2,230 1,590 2,325 1,817 2,066 2,251 2,271 2,489 2.768 3,361 3,734 3,186 3,484 3,321 2,066 2,251 2,271 2,489 3,361 3,734 3,186 , 3,484 3,321 6,123 2,476 1,885 1,305 3,409 3,202 5,801 1,305 4.769 2,738 No L 327/ 11 Official Journal of the European Communities 13 . 11 . 89 CN code Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl , Esc Table Additionalcode Notes  100 kg  1,885 1,305 3,634 1,703 3,066 5,801 1,305 7,316 6,123 4,107 3,832 3,653 1,885 1,305 5,226 3,409 5,051 3,202 4,791 5,801 1,305 6,123 2,476 1,885 1,305 3,409 3,202 5,801 1,305 4,769 2,738 1,885 1,305 3,634 1,703 3,066 5,801 1,305 . 7,316 6,123 4,107 3,832 3,653 1,885 1,305 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41' 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 Official Journal of the European Communities No L 327/ 1313 . 11 . 89 Positive Negative Germany Nether ­ lands Spain United. Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 5,226 3,409 5,051 3,202 4,791 5,801 1,305 2,900 100 pieces 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99,10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,694 0,238 100 kg - 2,095 9,807 4,275 4,568 9,472 2,431 4,542 6,381 6,116 6,381 8,508 1,153 8,508 1,153 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 Official Journal of the European Communities 13 . 11 . 89No L 327/ 14 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc  100 kg - a+ e 13,321 8,725 13,321 d + f d+ f a+c 8,725 a+c a+c a+c a+c a+c+f Table Additionalcode Notes 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04:6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a+c a + c+f a+c a+ c a+c a + c+f a + c+f a+c+f 8,725 13,321 8,725 a+c a + c d + f a+c+f a + c+f a + c a + c a+c a + c + f a+c+f a + c+f 13 . 11 . 89 Official Journal of the European Communities No L 327/ 15 I l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs , Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 t 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 ¢ 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 \ -  100 kg - a + c a + c a + c a + c a + c a + c a + c + f a + c+f a + c + f a + c + f a + c + f a + c + f 11,208 11,488 11,635 11,926 14,622 14,988 22,461 23,023 b x coef b x coef b x coef b 16,563 19,053 11,387 14,925 5,176 7,581 19,053 14,925 7,581 19,053 25,803 6,853 10,055 14,635 - No L 327/ 16 Official Journal of the European Communities 13 . 11 . 89 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 . 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 , 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255  100 kg ­ 17,355 6,853 10,055 14,635 14,635 17,355 17,355 18.052 14,925 16,563 19.053 11,387 14,925 22,302 22,302 14,925 22,302 20,451 16,563 19,053 . 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 13 . 11 . 89 Official Journal of the European Communities No L 327/ 17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 . 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 ' 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 i ¢ - 100 kg ­ 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 25,803 16,563 ' 19,053 11,387 14,925 ' ^ ' i No L 327/ 18 Official Journal of the European Communities 13 . 11 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom. Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279  100 kg  16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 16,563 19,053 11,387 14,925 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 16,563 19,053 11,387 14,925 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 16,563 19,053 11,387 14,925 5,176 7,581 5,176 7,581 19,053 14,925 13 . 11 . 89 Official Journal of the European Communities No L 327/ 19 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 1 Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 97 0406 90 99 2309 10 15 2309 10 19 2309 10 39 2309 10 59 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 ' 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 ¦  100 kg ­ 7,581 19,053 14,925 7,581 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 i - l No L 327/20 Official Journal of the European Communities 13 . 11 . 89 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 . 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579  100 kg ­ 3,395 5,092 6,365 7,129 ' 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 13 . 11 . 89 Official Journal of the European Communities No L 327/21 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l  100 kg - 2309 90 39 2309 90 49 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 ­ 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 1,697 3,395 5,092 6,365 7,129 7,638 2,664 5,328 7,993 9,991 11,190 11,989 No L 327/22 Official Journal of the European Communities 13 . 11 . 89 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs . Dkr Lit FF Dr £ Irl Esc a  % milk fat/ 100 kg product  0,251 b 0,275 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,114 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,133 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,010 f  % sucrose/ 100 kg product  0,048 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 13 . 11 . 89 Official Journal of the European Communities No L 327/23 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain f ' United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  O C) o o o 4,036 4,036 4,036 4,036 4,036 4,036 4,036 4,036 4,840 4,840 4,840  100 kg of dry matter  4,840 4,840 4,840  °/o sucrose content and 100 kg net - 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21 -5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 &gt;347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0 O 0 0,0484 0,0484 0,0484  100 kg of dry matter  4,840  % sucrose content and 100 kg net ­ 0,0484 0,0484 0,0484 0,0484 . 0,0484 0,0484 ¢ 0,0484 3 3 3 3 3 3 3  100 kg of dry matter  4,840  °/o sucrose content and 100 kg net - O 0 0 0,0484 0,0484 0,0484 No L 327/24 Official Journal of the European Communities 13 . 11 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 13 . 11 . 89 Official Journal of the European Communities No L 327/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Germany Nether- Spain Notes lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * # a-  * 7632 7632 4 * # SJ ­ * * # *  100 kg - 11,989 13,466 19,125 3,031 11,989 13,466 19,125 3,031 3,108 3,108 2,901 2,901 3,249 3,249 ' No L 327/26 Official Journal of the European Communities 13 . 11 . 89 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 « ¢ 7632 « ¢ * » * 2,544 2,544 2,235 2,544 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 . 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2,895 3,810 «  tf ­ * » #  SJ ­ * 7633 7634 » » « ¢ «  #  * 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 2,288 2,670 3,968 3,609 5,584 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 2,831 4,051 2,150 13 . 11 . 89 Official Journal of the European Communities No L 327/27 Positive Negative CN code . Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 /  100 kg - 3,920 3,063 5,576 2,363 2,363 2,150 3,920 3,063 5,576 2,831 4,051 2,510 3,381 4,601 2,221 3,136 4,007 2,895 3,810 2,723 3,638 4,509 5,729 2,228 3,273 4,188 5,059 6,279 2,854 3,899 4,814 5,685 3,528 4,573 5,488 5,035 6,080 6,995 - - No L 327/28 Official Journal of the European Communities 13 . 11 . 89 Positive I Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether- Spain I United lands I Kingdom Belgium/ Luxem ­ bourg DM I F1 I Pta I £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7043 7,866 7044 9,086 7045 5,585 7046 6,630 7047 7,545 7048 8,416 7049 9,636 7050 6,211 7051  7,256 7052 8,171 7053 9,042 7055 ' 6,885 7056 7,930 7057 8,845 7060 8,992 7061 10,037 7062 10,952 7063 11,823 7064 13,043 7065 9,542 7066 10,587 7067 11,502 7068 12,373 7069 13,593 7070 10,168 7071 11,213 7072 12,128 7073 12,999 7075 10,842 7076 11,887 7077 12,802 7080 17,504 7081 18,549 7082 19,464 7083 20,335 7084 21,555 7085 18,054 7086 19,099 7087 20,014 7088 20,885 7090 18,680 7091 19,725 7092 20,640 7095 19,354 7096 20,399 \ 13i 11 . 89 Official Journal of the European Communities No L 327/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O C) l 0) C) O o 0) o 0 C) C) o o o o C) C) C) C) o 0) o o o o ( 1) ( l) o (l) o (') ( l) O o C) (l) C) C) C) o o C) C) C) C)  100 kg - 2,582 3,453 4,673 2,217 3,132 4,003 5,223 2,843 3,758 4,629 2,472 3,517 4,432 2,300 3,345 4,260 5,131 6,351 2,850 3,895 4,810 5,681 6,901 3,476 4,521 5,436 6,307 4,150 5,195 6,110 5,657 6,702 7,617 8,488 9,708 6,207 7,252 8,167 9,038 10,258 6,833 - No L 327/30 Official Journal of the European Communities 13 . 11 . 89 Positive Negative CN code Table Additionalcode Germany Nether- Spain Notes lands DM Fl Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  * 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o C) C) 0 o (') o o o o o C) C) (') (') C) (') (') 0) o 0 o (') (') o C) o 0 (') C) ( l ) o o (l) (') C) C) 0 (') C) C) C) o n C)  100 kg ­ 7,878 8,793 9,664 7,507 8,552 9,467 9,614 10,659 11,574 12,445 13,665 10,164 11,209 12,124 12,995 14,215 10,790 11,835 12,750 13,621 11,464 12,509 13,424 18,126 19,171 20,086 20,957 18,676 19,721 20,636 21,507 19,302 20,347 21,262 19,976 21,021 2,693 3,738 4,653 5,524 6,744 3,243 4,288 5,203 6,074 i 13 . 11 . 89 Official Journal of the European Communities No L 327/31 Positive Negative CN code Table Additionalcode Germany Nether- Spain Notes lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc i - 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 . 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 o 0. (') 0 o o 0 o 0) o 0 o o 0) O C) C) 0 o o c&gt; C) 0 C) c&gt; O C) ( ¢) o o C) o o C) (')  100 kg - 7,294 3,869 4,914 5,829 6,700 4,543 5,588 6,503 5,219 6,264 11,325 12,370 13,285 14,156 15,376 11,875 12,920 13,835 14,706 15,926 12,501 13,546 14,461 15,332 13,175 14,220 13,85.1 4,309 5,354 6,269 7,140 8,360 4,859 5,904 6,819 7,690 8,910 5,485 6,530 7,445 8,316 6,159 7,204 8,119 6,835 &gt; l No L 327/32 Official Journal of the European Communities 13 . 11 . 89 Positive . Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 C) 0) o C) 0) (') C) O C) C) C) 0 0 ( l) 0) 0 C) (') (') o 0 0 C) (') (l) o C) 0 (l) 0 C) C) C) (') 0 0 0 C) n C) C) C) C) C) (')  100 kg ­ 7,880 11,502 12,547 13,462 14,333 15,553 12,052 13,097 14,012 14,883 16,103 12,678 13,723 14,638 15,509 13,352 14*397 14,028 5,790 6,835 7,750 8,621 9,841 6,340 7,385 8,300 9,171 10,391 6,966 8,011 8,926 9,797 7,640 8,685 9,600 8,316 9,361 11,665 12,710 13,625 14,496 15,716 12,215 13,260 14,175 - ( 13 . 11 . 89 Official Journal of the European Communities No L 327/33 Positive Negative CN code Table Additionalcode Germany Nether- Spain Notes lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM ' F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc / 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 0 o o o 0 o 0 o (') /1\ 0 0 0 C) 0 0 C) o 0 O (') C) 0 0 C1) 0 o o O O (') o o /n o - 100 kg ­ 15,046 12,841 13,886 14,801 13,515 14,560 8,483 9,528 10,443 11,314 12,534 9,033 10,078 10,993 11,864 13,084 9,659 10,704 11,619 12,490 10,333 11,378 12,293 11,009 12,054 11,960 13,005 13,920 14,791 16,011 12,510 13,555 14,470 15,341 13,136 14,181 15,096 13,810 14,855 11,736 12,781 13,696 14,567 15,787 12,286 ¢ - » ¢ No L 327/34 Official Journal of the European Communities 13 . 11 . 89 || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 o C) C) C) 0 (') C) (') (') 0 (') O C) C) (') (') (') n C) n o o 0 (') (') n o C) n C) C) C) C) n (') 0 o o (i) 0 o C) C) 0  100 kg ­ 13,331 14,246 15,117 16,337 12,912 13,957 14,872 15.743 13,586 14,631 15,546 14,262 15,307 13,011 14,056 14,971 15,842 17,062 13,561 14,606 15,521 16,392 14,187 15,232 16,147 14,861 15,906 13,054 14,099 15,014 15,885 13,604 14,649 15,564 16,435 14,230 15,275 16,190 14,904 15,949 16,784 17,829 18.744 17,334 18,379 » - 13 . 11 . 89 Official Journal of the European Communities No L 327/35 \ Positive Negative CN code Table Additionalcode Notes Germany Nether- Spain lands DM F1 Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit . France FF Greece Dr Ireland £ Irl Portugal Esc i 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 0 0 n C) C) C) 0 0 C) o n 0 0 0 0 o o 0 0) 0 0 0 /t \ 0 o C) C) ¢  100 kg - 19,294 17,960 19,005 20,513 21.558 22,473 21,063 22,108 21,689 22.734 24,243 25,288 24,793 25,838 2,526 3,571 24,937 25,982 26,897 25,487 26,532 27,447 4,204 5,249 26,113 27,158 7,561 8,606 11.518 12,563 3,148 4,193 25.559 26,604 27.519 26,109 27,154 28,069 4,826 5,871 26.735 27,780 8,183 9,228 12,140 - - No L 327/36 Official Journal of the European Communities 13 . 11 . 89 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fi Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I  1 00 kg   7961 0 13,185 Amounts to be deducted 51xx I 0,293  Il 52xx \ 0,620  Il 53xx \ 0,993  54xx l 1,334  55xx \ 1,954  II 56xx \ 2,904  Il 570x l 4,450  571x l 4,450  572x \ 6,163  || 573x l 6,163  574x \ 7,924  I 575x \ 7,924  576x \ 9,684  577x \ 9,684  578x \ 11,445  59xx 0,293 Amounts to be deducted -l 61xx I 0,212  62xx \ 0,449  l 63xx I 0,719  \ 64xx I 0,966  65xx \ 1,415  \ 66xx I 2,102  670x 3,222  I 671x \ 3,222  672x \ 4,462  673x I 4,462  674x \ 5,737  675x l 5,737  \ 676x \ 7,012  677x l i 7,012  \ 678x \ '8,287  69xx 0,212 13 , 11 . 89 Official Journal of the European Communities No L 327/37 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). ( (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum or the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 327/38 . Official Journal of the European Communities 13 . 11 . 89 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy . France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit . FF Dr £ Irl Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg ­ 2,420 2,420 2,420 2,420 2,420 2,420 13 . 11 . 89 Official Journal of the European Communities No L 327/39 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg - CN code Table Additionalcode 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 5,205 5,205 3,644 5,763 4,203 4.203 5,726 4,165 4,165 2.204 2,204 0,643 2,689 1,128 1,128 No L 327/40 Official Journal of the European Communities 13 . 11 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1.078 1,114 1,040 1,123 1,123 1.079 1,114 1,123 1,114 1,123 1,123 1,038     1,241 1,241 1,070 1,070 1,161 1,035 1,241 1,070 1,241 1,070  0,964 0,964 0,973 0,973 0,964 0,973 0,964 0,973 1,018 1,018 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,83339 0,524001 0,137373 0,460731 0,154784 0,0512790 0,0468190 12,1645 11,6338 8,67223 60,5177 11,1920 2,93413 9,84066 3,-30600 1 1,09525 2 135,88 259,819 248,483 185,228 55,2545 10,2187 2,67895 8,98483 3,01849 0,913030 1 950,12 237,223 226,873 169,119 48,2869 8,93007 2,34113 7,85183 , 2,63785 0,873900 0,797897 1 704,21 207,309 198,264 147,793